         Case 1:17-cr-00630-ER Document 297 Filed 06/20/20 Page 1 of 1



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                   June 20, 2020

BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Karl Sebastian Greenwood, S5 17 Cr. 630 (ER)

Dear Judge Ramos:

       By letter dated June 17, 2020, the defendant requested an adjournment of the pretrial
conference previously scheduled on June 24, 2020, to August 5, 2020, in order to continue his
review of the “voluminous and complex discovery,” and in light of the present limitations on
counsel’s ability to confer with the defendant. The Court granted that request by Order dated
June 19, 2020. For the same reasons cited by the defendant in seeking that adjournment, the
Government requests, with the consent of the defendant, that Speedy Trial time between June 24,
2020 and August 5, 2020, be excluded in the interests of justice.



                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney

                                            By:            /s/
                                                   Christopher J. DiMase / Nicholas Folly/
                                                   Julieta V. Lozano
                                                   Assistant United States Attorneys /
                                                   Special Assistant United States Attorney
                                                   (212) 637-2433 / (212) 637-1060 /
                                                   (212) 335-4025

cc:    Bruce Barket, Esq. (by ECF)
       Alexander Klein, Esq. (by ECF)
